909 F.2d 1495
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.DELCO ELECTRONICS CORP., Plaintiff-Cross-Appellant,v.The UNITED STATES, Defendant-Appellant.
Nos. 89-1672, 89-1680.
United States Court of Appeals, Federal Circuit.
July 18, 1990.

Before NIES, Chief Judge,* PLAGER, Circuit Judge, and SPENCER M. WILLIAMS, District Judge.**
DECISION
PER CURIAM.


1
The judgment of the Claims Court is affirmed, on the basis of the Claims Court's exhaustive opinions in Delco Elec. Corp. v. United States, 17 Cl.Ct. 302 (1989), Delco Elec. Corp. v. United States, No. 97-86C (Cl.Ct. Sept. 22, 1988), and Delco Elec. Corp. v. United States, 12 Cl.Ct. 367 (1987).


2
Each party shall bear its own costs.



*
 Chief Judge Nies assumed the position of Chief Judge on June 27, 1990


**
 The Honorable Spencer M. Williams, United States District Court for the Northern District of California, sitting by designation